ORDER
PER CURIAM
Daniel McKay (Defendant) appeals the trial court’s order and judgment entered following remand from this Court for an evidentiary hearing to determine whether the State could rebut the presumption of prejudice caused by the delay in bringing Defendant to trial and whether Defendant’s right to a speedy trial was violated. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).